Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 1 of 16 PageID #: 699




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


MICHAEL SHARP,                                 )
                                               )
                         Petitioner,           )
                                               )
                    v.                         )    No. 1:18-cv-00502-JPH-MJD
                                               )
STATE OF INDIANA,                              )
                                               )
                         Respondent.           )

           ORDER ON PETITION FOR A WRIT OF HABEAS CORPUS

       Michael Sharp was convicted in an Indiana state court of one count of

 Class A felony child molesting (deviate sexual conduct) and one count of Class

 C felony child molesting (fondling). In this case, Mr. Sharp seeks a writ of

 habeas corpus under 28 U.S.C. § 2254. He argues that the application of

 Indiana's Credit Restricted Felon ("CRF") statute to him at sentencing violated

 the Constitution's ex post facto clause, and that trial and appellate counsel

 were ineffective when they failed properly raise that argument in state court.

 For the reasons that follow, Mr. Sharp's application is GRANTED IN PART.

                                           I.
                                       Background

       Federal habeas review of a state conviction requires the Court to

 "presume that the state court's factual determinations are correct unless the

 petitioner rebuts the presumption by clear and convincing evidence." Perez-

 Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.




                                           1
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 2 of 16 PageID #: 700




 § 2254(e)(1). On post-conviction appeal, the Indiana Court of Appeals

 summarized the relevant facts and procedural history:

        C.S. was born in 1996. Between August 2007 and August 2008,
        when C.S. was ten and eleven years old, he lived with his father and
        stepmother, but would spend every other weekend with his mother
        and Sharp, his stepfather. During those every-other-weekend visits,
        Sharp would come into C.S.'s bedroom at night and both fondle
        and "suck[]" C.S.'s penis. Trial Transcript at 77. C.S. would tell
        Sharp to stop and Sharp would then return to his room. Sharp,
        however, continued to molest C.S. every other weekend when C.S.
        was visiting. Sharp told C.S. it was a "secret" and that he (Sharp)
        would "go to jail" if C.S. told anyone about it. Id. at 78. In October
        2008, C.S. disclosed Sharp's molestations to his stepmother.

        On October 17, 2008, the State charged Sharp with one count of
        Class A felony child molesting (deviate sexual conduct) and one
        count of Class C felony child molesting (fondling), both of which
        alleged that the molestations occurred "on or between August 1,
        2007 and August 31, 2008." Direct Appeal Appendix at 95. At the
        conclusion of a two-day jury trial, the jury found Sharp guilty as
        charged. The trial court held a sentencing hearing on October 4,
        2010. At the sentencing hearing, the prosecutor, in discussing
        aggravating factors, stated that pursuant to Ind. Code § 35–50–2–
        2(i) (2008), the minimum executed sentence for Sharp's Class A
        felony was thirty years rather than twenty. Defense counsel likewise
        erroneously indicated that the court's sentencing discretion was
        limited by statute to a range of thirty to fifty years for Sharp's Class
        A felony conviction.

        The trial court then identified aggravating and mitigating
        circumstances and determined that the aggravators "substantially
        outweigh[ed]" the mitigators. Direct Appeal Appendix at 147. The
        trial court sentenced Sharp to forty years executed on the Class A
        felony, a sentence the trial court deemed "most appropriate under
        the circumstances," and a concurrent six-year sentence on the
        Class C felony. Trial Transcript at 217.

        The trial court also found Sharp to be a credit restricted felon (CRF).
        See Ind. Code § 35–41–1–5.5 (2008). In its written sentencing order,
        the trial court recognized that the time period of the offenses
        overlapped the July 1, 2008[,] effective date of the CRF statute and
        this court had held that it is an ex post facto violation to apply that
        statute to crimes occurring prior thereto. See Upton v. State, 904



                                          2
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 3 of 16 PageID #: 701




        N.E.2d 700, 706 (Ind. Ct. App. 2009), trans. denied. The court
        found, however, that the evidence established that Sharp had
        committed acts of criminal deviate conduct both before and after
        July 1, 2008. The trial court therefore concluded that because
        Sharp had committed acts of deviate sexual conduct after July 1,
        2008, it was not an ex post facto violation to apply the CRF statute
        to him.

        Sharp appealed his convictions and sentence to this court. In the
        context of his inappropriate sentence challenge, appellate counsel
        argued that Sharp's designation as a CRF should be considered in
        our review in that it rendered his aggregate sentence
        inappropriately long. This court rejected Sharp's argument. See
        Sharp v. State, 951 N.E.2d 282 (Ind. Ct. App. 2011), trans. granted.

        Sharp sought transfer on the issue of whether his CRF status was
        relevant to review of the appropriateness of his sentence. The
        Supreme Court granted transfer and [, on June 26, 2012,] held
        that "appellate sentence review may take into consideration the
        potential consequences of an offender's status as a credit restricted
        felon," but nevertheless concluded that Sharp's sentence was
        appropriate even taking his CRF status into account. Sharp v. State,
        970 N.E.2d 647, 651 (Ind. 2012). In a footnote, the Supreme Court
        noted that during oral argument, Sharp raised an ex post facto
        challenge to his status as a CRF, arguing that "because the jury did
        not make a specific finding that any of the acts of molestation
        occurred after the effective date of the credit restricted felon statute,
        there was insufficient evidence to support his designation as a
        credit restricted felon." Id. at 648 n.1. The Supreme Court rejected
        this argument finding that there was "sufficient evidence from
        which a reasonable jury could conclude that [Sharp] molested C.S.
        after July 1, 2008, the effective date of the statute." Id.

        Sharp filed a petition for post-conviction relief on March 28, 2013,
        and an amended petition on October 28, 2016. In his petition,
        Sharp raised two claims of ineffective assistance of trial counsel and
        two claims of ineffective assistance of appellate counsel. The
        ineffectiveness claims concern the misstatement regarding the
        minimum sentence available for a Class A felony and whether the
        trial court's designation of Sharp as a CRF violates ex post facto
        principles. The post-conviction court held a hearing on November
        30, 2016. On January 27, 2017, the post-conviction court entered
        findings of fact and conclusions of law denying Sharp's request for
        post-conviction relief.




                                           3
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 4 of 16 PageID #: 702




 Sharp v. State, 94 N.E.3d 362, *1-2 (Ind. Ct. App. 2017) (footnotes omitted)

 (Sharp III).

           In that post-conviction appeal, Mr. Sharp argued that trial and appellate

     counsel were ineffective—first at sentencing and then on direct appeal—for

     failing to challenge the application of the CRF statute to him at sentencing. Dkt.

     8-11. The Indiana Court of Appeals affirmed as to these ineffective-

     assistance issues. Sharp III, 94 N.E.3d at *5. 1 For trial counsel, the court

     reasoned that Mr. Sharp was not prejudiced because the sentencing court

     addressed the ex post facto issue on its own. Id. at *4. For appellate

     counsel, the court reasoned that Mr. Sharp was not prejudiced because the

     argument was "simply . . . a restatement of the sufficiency of the evidence

     argument addressed by the [Indiana] Supreme Court and decided against

     him." Id. The Indiana Supreme Court denied Mr. Sharp's petition to transfer.

     Dkt. 8-10; dkt. 8-15.

          In this case, Mr. Sharp contends that the application of the CRF statute

 to him at sentencing violated the Constitution's ex post facto clause. Dkt. 19

 at 2–5. The State charged Mr. Sharp with child molestation, alleging that the

 acts of molestation occurred "on or between August 1, 2007 and August 31,

 2008." Sharp III, 94 N.E.3d at *1. The general verdict finding Mr. Sharp guilty

 did not specify which act or acts or corresponding date or dates were the basis

 for the conviction. See id. at *4. Because the CRF statute went into effect on


 1 The court granted partial relief on Mr. Sharp's claim that trial counsel was ineffective
 for misstating the minimum sentence for a Class A felony. Sharp III, 94 N.E.3d at *4–
 5.


                                             4
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 5 of 16 PageID #: 703




 July 1, 2008 and the charge against him covered the timeframe both before

 and after that date, Mr. Sharp contends that applying the CRF statute to him

 violated the Constitution's ex post facto clause, and that trial and appellate

 counsel were ineffective when they failed to properly raise that argument. Dkt.

 19.

                                        II.
                                  Applicable Law

       Under the Antiterrorism and Effective Death Penalty Act of 1996

 ("AEDPA"), a federal court may grant habeas relief to "a person in custody

 pursuant to the judgment of a State court only on the ground that he is in

 custody in violation of the Constitution or laws . . . of the United States." 28

 U.S.C. § 2254(a). AEDPA's standards "were designed to prevent federal habeas

 retrials and to ensure that state-court convictions are given effect to the extent

 possible under law." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en

 banc). Therefore, a federal habeas court cannot grant relief unless the state

 court's adjudication of a federal claim on the merits:

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

 28 U.S.C. § 2254(d); Dassey, 877 F.3d at 301–02.

       "For purposes of § 2254(d)(1), an unreasonable application of federal law

 is different from an incorrect application of federal law." Harrington v. Richter,

 562 U.S. 86, 101 (2011). "A state court's determination that a claim lacks


                                          5
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 6 of 16 PageID #: 704




 merit precludes federal habeas relief so long as fairminded jurists could

 disagree on the correctness of the state court's decision." Id. In other words,

 "a state prisoner must show that the state court's ruling . . . was so lacking in

 justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.'" Id. at 103.

 "The bounds of a reasonable application depend on the nature of the relevant

 rule. The more general the rule, the more leeway courts have in reaching

 outcomes in case-by-case determinations." Schmidt v. Foster, 911 F.3d 469,

 477 (7th Cir. 2018) (en banc).

       Under § 2254(d), the Court looks to "the last reasoned state-court

 decision to decide the merits of the case," Dassey, 877 F.3d at 302, and

 analyzes whether that decision "'involved' an unreasonable application of

 federal law or 'was based on' an unreasonable determination of fact," Wilson v.

 Sellers, 138 S. Ct. 1188, 1191–92 (2018). The Court must "train its attention

 on the particular reasons—both legal and factual—why state courts rejected a

 state prisoner's federal claims, and to give appropriate deference to that

 decision." Id. In short, the Court "simply reviews the specific reasons given by

 the state court and defers to those reasons if they are reasonable." Id.

                                        III.
                                    Discussion

       A. Standalone Ex Post Facto Claim

       Mr. Sharp argues that—independently of any ineffective assistance of

 counsel—the application of the CRF statute to him at sentencing violates the




                                         6
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 7 of 16 PageID #: 705




 Constitution's ex post facto clause. Dkt. 19 at 2. The State did not respond to

 this claim. See dkt. 21.

       AEDPA requires petitioners to exhaust "the remedies available in the

 courts of the State" before a federal habeas court can grant relief. King v.

 Pfister, 834 F.3d 808, 815 (7th Cir. 2016) (quoting 28 U.S.C. § 2254(b)(1)(A)).

 Proper exhaustion requires that claims be raised "at each and every level in the

 state court system." Id. "A habeas petitioner who has exhausted his state

 court remedies without properly asserting his federal claim at each level of

 state court review has procedurally defaulted that claim." Id.

       Here, Mr. Sharp admits that he did not raise the ex post facto claim on

 direct appeal from his sentence—in fact, that is the basis for his claim of

 ineffective assistance of appellate counsel. Dkt. 19 at 6 ("Appellate Counsel

 failed to object to Mr. Sharp's credit restricted felon designation on ex post

 facto grounds."). His ex post facto argument is therefore procedurally defaulted

 as a standalone claim. See King, 834 F.3d at 815.

       B. Ineffective Assistance of Trial Counsel at Sentencing

       Mr. Sharp argues that his trial counsel was ineffective for failing to object

 at sentencing when the trial court applied the CRF statute to him. Dkt. 19 at

 6. The State responds that in Sharp III, the Indiana Court of Appeals

 reasonably concluded that trial counsel was not ineffective because Mr. Sharp

 could not show prejudice. Dkt. 21 at 4, 8.

       Criminal defendants have a Sixth Amendment right to effective

 assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984).



                                          7
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 8 of 16 PageID #: 706




 A habeas petitioner must make two showings to succeed on an ineffective

 assistance claim: (1) that counsel rendered deficient performance (2) that

 prejudiced the petitioner. Id. "This inquiry into a lawyer's performance and its

 effects turns on the facts of the particular case, which must be viewed as of the

 time of counsel's conduct." Laux v. Zatecky, 890 F.3d 666, 673-74 (7th Cir.

 2018). "The prejudice prong requires the defendant or petitioner to 'show that

 there is a reasonable probability that, but for counsel’s unprofessional errors,

 the result of the proceeding would have been different.'" Id. (quoting Strickland,

 466 U.S. at 694).

       The Indiana Court of Appeals in Sharp III recognized that the sentencing

 court applied the CRF statute to him at sentencing even though "the time

 period of the offenses overlapped the July 1, 2008 effective date of the CRF

 statute." 94 N.E.3d at *1. And it recognized that "application of the CRF

 statute to crimes occurring prior to its effective date has been held to constitute

 a violation of the ex post facto clause of the United States Constitution." Id. at

 *4 (citing Upton v. State, 904 N.E.2d 700. 704–06 (Ind. Ct. App. 2009)). The

 Court of Appeals held, however, that Mr. Sharp could not establish prejudice

 because the sentencing court "addressed the issue sua sponte and concluded

 that there was no ex post facto violation." Id.

       To prevail, Mr. Sharp must show that Sharp III's adjudication of this

 issue "(1) resulted in a decision that was contrary to, or involved an

 unreasonable application or, clearly established Federal law, as determined by

 the Supreme Court of the United States; or (2) resulted in a decision that was



                                         8
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 9 of 16 PageID #: 707




 based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding." Dassey, 877 F.3d at 301–02.

 However, Mr. Sharp cites no Supreme Court case applying Strickland's

 prejudice prong. See dkt. 19; dkt. 22. And the Indiana Court of Appeals

 "correctly identifie[d] Strickland as the controlling legal authority and, applying

 that framework, reject[ed Mr. Sharp's] claim." Williams v. Taylor, 529 U.S. 362,

 406 (2000); see Sharp III, N.E.3d at *2, 4 (explaining Strickland's prejudice test

 and finding no prejudice). That application was therefore not contrary to

 clearly established federal law. See Williams, 529 U.S. at 406.

       Similarly, Mr. Sharp does not identify any "unreasonable" factual

 findings that the Indiana Court of Appeals relied on. See dkt. 19; dkt. 22.

 Sharp III recognized that the sentencing court raised the ex post facto issue on

 its own, identified the relevant authority, analyzed the issue, and concluded

 that there was no ex post facto violation. 94 N.E.3d at *1–2. Mr. Sharp does

 not dispute that the sentencing court did those things in deciding that there

 was no ex post facto violation. See dkt. 19; dkt. 22.

       In short, Mr. Sharp has not shown any unreasonableness in Sharp III's

 conclusion that he was not prejudiced when trial counsel did not object to the

 application of the CRF statute on ex post facto grounds. Given the sentencing

 court's express analysis of the ex post facto issue—and without contrary

 authority from the Supreme Court—it was not unreasonable for the Indiana

 Court of Appeals to conclude that the sentencing court would have reached the

 same conclusion even if trial counsel had objected. See id. at *4. And without



                                          9
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 10 of 16 PageID #: 708




  "a reasonable probability" that the result would have been different, there is no

  prejudice at the trial-court level. Strickland, 466 U.S. at 700.

        C. Ineffective Assistance of Appellate Counsel

               1. Standard of Review

        As explained above, the Court ordinarily looks to "the last reasoned

  state-court decision to decide the merits of the case," Dassey, 877 F.3d at 302,

  and analyzes whether that decision "'involved' an unreasonable application of

  federal law or 'was based on' an unreasonable determination of fact," Wilson,

  138 S. Ct. at 1191–92. But that standard "only applies" if the claim "was

  adjudicated on the merits in State court proceedings." Sutherland v. Gaetz,

  581 F.3d 614, 616 (7th Cir. 2009).

        Here, the Indiana Court of Appeals in Sharp III found that Mr. Sharp's

  ineffective assistance of appellate counsel argument was "simply a restatement

  of the sufficiency of the evidence argument" that had been addressed on direct

  appeal. 94 N.E.3d at *4. The Court of Appeals therefore held that Mr. Sharp

  could not establish prejudice on the claim because it was barred by res

  judicata. Id. The post-conviction trial court had done the same thing, finding

  no ineffective assistance for failing to raise the ex post facto claim on direct

  appeal because "the Supreme Court rejected this claim because there was

  evidence of molestation after the effective date of the CRF statute." Dkt. 9-2 at

  66.

        "[A] judgment of res judicata is not an adjudication on the merits," and §

  2254(d)'s standard applies only to claims that state courts adjudicated on the



                                           10
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 11 of 16 PageID #: 709




  merits. Sutherland, 581 F.3d at 616. 2 The Court therefore cannot evaluate the

  reasonableness of the decisions from Indiana's post-conviction courts, see id.,

  and instead reviews the issue de novo, Ruhl v. Hardy, 743 F.3d 1083, 1091

  (7th Cir. 2014) ("If no state court has squarely addressed the merits of a

  habeas claim, we review the claim de novo . . . but still with deference to the

  state court.").

               2. The Strickland Test

        Ineffective assistance of counsel claims are analyzed "under the familiar

  two-prong test of Strickland v. Washington":

               First, the defendant must show that counsel's
               performance was deficient. This requires showing that
               counsel made errors so serious that counsel was not
               functioning as the "counsel" guaranteed the defendant
               by the Sixth Amendment. Second, the defendant must
               show that the deficient performance prejudiced the
               defense. This requires showing that counsel's errors
               were so serious as to deprive the defendant of a fair trial,
               a trial whose result is reliable. Unless a defendant
               makes both showings, it cannot be said that a
               conviction or . . . sentence resulted from a breakdown
               in the adversary process that renders the result
               unreliable.

  Id. (quoting Strickland, 466 U.S. at 687). Here, Mr. Sharp argues that his

  appellate counsel was ineffective for failing to raise an ex post facto issue on

  direct appeal from his sentence. Dkt. 19 at 6.


  2 If the state court provides no reasoning, the federal habeas court presumes that the
  ruling was on the merits and the petitioner must show that "there was no reasonable
  basis for the state court to deny relief." Harrington v. Richter, 562 U.S. 86, 98–100
  (2011). Here, however, the Indiana Court of Appeals explicitly relied on res judicata
  instead of addressing the merits. Sharp III, 94 N.E.3d at *4.


                                            11
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 12 of 16 PageID #: 710




                        a. Deficient Performance

        "Because appellate counsel is not required to raise every non-frivolous

  issue on appeal, appellate counsel's performance is deficient under Strickland

  only if she fails to argue an issue that is both 'obvious' and 'clearly stronger'

  than the issues actually raised." Makiel v. Butler, 782 F.3d 882, 898 (7th Cir.

  2015). Mr. Sharp's direct-appeal counsel did not argue that application of the

  CRF statute violated the ex post facto clause. Instead, he raised these two

  issues: (1) that the trial court improperly considered aggravating and mitigating

  factors at sentencing, and (2) that one of his convictions should be vacated due

  to double jeopardy. Dkt. 21-3 at 12.

        For the first issue, "[s]entencing decisions rest within the sound

  discretion of the trial court" and will be reversed only if they are "clearly against

  the logic and effect of the facts and circumstances before the court." Sharp v.

  State, 951 N.E.2d 282, 288 (Ind. Ct. App. 2011) ("Sharp I"). That argument was

  therefore a weak one to pursue on appeal. See Sanders v. Cotton, 398 F.3d

  572, 585 (7th Cir. 2005) (argument challenging consecutive sentences was

  "clearly weaker" than a challenge to jury instructions because "a trial court has

  wide discretion to impose consecutive sentences").

        For the second issue, Mr. Sharp argued that his convictions for both

  Class A felony and Class C felony child molesting violated double jeopardy.

  Dkt. 21-3 at 18–20. He contended that the Class C charge "required proof of

  no more facts than the" Class A charge. Id. at 19. However, as the Court of

  Appeals explained, "Class A felony child molesting requires deviate sexual



                                           12
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 13 of 16 PageID #: 711




  conduct while Class C felony child molesting requires fondling or touching with

  intent to arouse sexual desires." Sharp I, 951 N.E. 2d at 287 (quoting Sloan v.

  State, 947 N.E.2d 917, 924 (Ind. 2011)). The Court of Appeals also rejected the

  double jeopardy argument under the Indiana Constitution's "actual evidence"

  test because the State established at trial that the Class A felony was based on

  oral sex while the Class C felony was based on fondling with the intent to

  arouse or satisfy sexual desires. Id.; see Sloan, 947 N.E.2d at 924. The double

  jeopardy argument was therefore also weak because it misunderstood the

  elements of the charges and overlooked the evidence and argument presented

  at trial. See id.

        Both issues presented on direct appeal to the Indiana Court of Appeals

  were therefore weak. Indeed, in the petition to transfer the direct appeal to the

  Indiana Supreme Court, appellate counsel did not reargue either of those

  issues. See dkt. 6. He contended only that Mr. Sharp's sentence was

  inappropriate under Indiana Appellate Rule 7(B), which allows Indiana

  appellate courts to revise "inappropriate" sentences. 3 Id. And in this habeas

  proceeding, the State does not argue that either issue raised on direct appeal

  was meritorious. See dkt. 21; cf. Ramirez v. Tegels, 963 F.3d 604, 616 (7th Cir.




  3Mr. Sharp did not raise a separate Rule 7(B) argument to the Indiana Court of
  Appeals, but invoked it as an alternate remedy for his sentencing-factor argument.
  Dkt. 21-3 at 21. The Indiana Court of Appeals addressed and rejected the Rule 7(B)
  argument separately. Sharp I, 951 N.E.2d at 289–90. This argument was also weak
  because, as the Indiana Supreme Court explained, "the nature of the defendant's
  criminal conduct warrants serious penal consequences." Sharp v. State, 970 N.E.2d
  647, 651 (Ind. 2012).


                                          13
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 14 of 16 PageID #: 712




  2020) (the ineffective assistance hurdle is "not particularly high" when the

  State concedes that the claims raised on direct appeal were weak).

        Instead, the State argues that the ex post facto claim was also weak

  because Seventh Circuit precedent shows that there was no violation. Dkt. 21

  at 7–8. But those cases involve the Federal Sentencing Guidelines rather than

  a state statute. See United States v. Vallone, 752 F.3d 690, 696 (7th Cir. 2014)

  ("[W]e will sustain the application of a new, more punitive version of the

  Guidelines to the defendant's offense conduct so long as that conduct straddled

  the effective date of the new version."); United States v. Vivit, 214 F.3d 908, 917

  (7th Cir. 2000). And other precedent supports Mr. Sharp's ex post facto

  argument. See Upton v. State, 904 N.E.2d 700, 705–06 (Ind. Ct. App. 2009)

  (reversing CRF status after the State conceded that its application was an ex

  post facto violation); Griffin v. United States, 502 U.S. 46, 54–56 (1991)

  (collecting cases that vacated "general-verdict convictions that may have rested

  on an unconstitutional ground").

        The unraised ex post facto argument is therefore "clearly stronger" than

  the arguments raised on direct appeal. Makiel, 782 F.3d at 898. It was also an

  "obvious" issue because the sentencing court explicitly addressed the issue at

  sentencing. See id. at 903 (issue was obvious when it was addressed in a

  proffer at trial); Sharp III, 94 N.E.3d at *4.

                         b. Prejudice

        Prejudice requires "a reasonable chance of success on appeal." Ramirez,

  963 F.3d at 617. Mr. Sharp is not required to show that he "would have



                                            14
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 15 of 16 PageID #: 713




  prevailed"; it is enough that the issue "had a better than fighting chance at the

  time." Id. Here, there was no on-point precedent addressing whether it was an

  ex post facto violation to apply the CRF statute when the jury's verdict did not

  specify whether it was based on acts that occurred before or after the effective

  date of the CRF statute. 4 But there was ample precedent supporting a cogent

  ex post facto argument. The Indiana Court of Appeals had held that the

  statute could not be constitutionally applied to conduct completed before its

  effective date. See Upton, 904 N.E.2d at 705–06. And the Supreme Court of

  the United States had vacated general verdicts when it was not possible to

  determine whether they were based on unconstitutional grounds. See Griffin,

  502 U.S. at 54–56 (collecting cases).

        There was therefore "a reasonable chance" that Indiana's appellate courts

  would have found an ex post facto violation on direct appeal, if the issue had

  been raised. Ramirez, 963 F.3d at 617. That is enough to show prejudice. Id.

               3. Remedy

        "A defendant whose lawyer does not provide him with effective assistance

  on direct appeal and who is prejudiced by the deprivation is . . . entitled to a

  new appeal." Id. at 613. Because Mr. Sharp has satisfied the Strickland test

  for ineffective assistance of appellate counsel, the State—within ninety days—



  4 "It is well settled that the ex post facto clause is not applicable to offenses which
  began before the effective date of a statute and continue thereafter." United States v.
  Couch, 28 F.3d 711. 715 (7th Cir. 1994). Mr. Sharp's argument, however, is not that
  his crimes straddled the CRF statute's effective date, but that the date of the offenses
  is uncertain. See dkt. 22 at 1–2 ("[T]here is nothing upon which the sentencing court
  could rely in order to determine the specific dates of the offense.").


                                             15
Case 1:18-cv-00502-JPH-MJD Document 24 Filed 05/04/21 Page 16 of 16 PageID #: 714




  must grant him a new appeal in which he may raise his ex post facto claim or

  remove his CRF status. See id. at 618–19.

                                       IV.
                                    Conclusion

        For the reasons explained above, Mr. Sharp's petition for a writ of habeas

  corpus under 28 U.S.C. § 2254 is GRANTED on his ineffective assistance of

  appellate counsel claim and otherwise DENIED. Within ninety days, the State

  must grant him a new appeal in which he may raise his ex post facto claim or

  remove his CRF status.

  SO ORDERED.

  Date: 5/4/2021




  Distribution:

  Jesse R. Drum
  INDIANA ATTORNEY GENERAL
  jesse.drum@atg.in.gov

  Terry Wayne Tolliver
  BRATTAIN MINNIX GARCIA
  Terry@BMGIndy.com




                                        16
